
	
		I
		111th CONGRESS
		2d Session
		H. R. 5893
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2010
			Mr. Levin (for
			 himself, Mr. Rangel,
			 Mr. Stark,
			 Mr. McDermott,
			 Mr. Lewis of Georgia,
			 Mr. Becerra,
			 Mr. Pascrell,
			 Mr. Crowley,
			 Ms. Berkley,
			 Mr. Meek of Florida,
			 Mr. Davis of Illinois,
			 Mr. Etheridge,
			 Mr. Higgins,
			 Mr. Garamendi,
			 Mrs. Dahlkemper,
			 Mr. Kagen,
			 Mr. Perriello,
			 Ms. Kilroy,
			 Mr. McMahon,
			 Mr. Kissell, and
			 Mr. Carney) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to create jobs
		  through increased investment in infrastructure, to eliminate loopholes which
		  encourage companies to move operations offshore, and for other
		  purposes.
	
	
		1.Short title; amendment of
			 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Investing in American Jobs and
			 Closing Tax Loopholes Act of 2010.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendment of 1986 Code; table of
				contents.
					Title I—Infrastructure incentives
					Sec. 101. Extension of Build America Bonds.
					Sec. 102. Exempt-facility bonds for sewage and water supply
				facilities.
					Sec. 103. Extension of exemption from alternative minimum tax
				treatment for certain tax-exempt bonds.
					Sec. 104. Extension and additional allocations of recovery zone
				bond authority.
					Sec. 105. Allowance of new markets tax credit against
				alternative minimum tax.
					Sec. 106. Extension of tax-exempt eligibility for loans
				guaranteed by Federal home loan banks.
					Sec. 107. Extension of temporary small issuer rules for
				allocation of tax-exempt interest expense by financial
				institutions.
					Title II—Emergency Fund for Job Creation and
				Assistance
					Sec. 201. Extension of the Emergency Fund for Job Creation and
				Assistance.
					Title III—Foreign provisions
					Sec. 301. Rules to prevent splitting foreign tax credits from
				the income to which they relate.
					Sec. 302. Denial of foreign tax credit with respect to foreign
				income not subject to United States taxation by reason of covered asset
				acquisitions.
					Sec. 303. Separate application of foreign tax credit
				limitation, etc., to items resourced under treaties.
					Sec. 304. Limitation on the amount of foreign taxes deemed paid
				with respect to section 956 inclusions.
					Sec. 305. Special rule with respect to certain redemptions by
				foreign subsidiaries.
					Sec. 306. Modification of affiliation rules for purposes of
				rules allocating interest expense.
					Sec. 307. Termination of special rules for interest and
				dividends received from persons meeting the 80-percent foreign business
				requirements.
					Sec. 308. Source rules for income on guarantees.
					Sec. 309. Limitation on extension of statute of limitations for
				failure to notify Secretary of certain foreign transfers.
					Title IV—Budgetary provisions
					Sec. 401. Paygo compliance.
					Sec. 402. Time for payment of corporate estimated
				taxes.
				
			IInfrastructure
			 incentives
			101.Extension of
			 Build America Bonds
				(a)In
			 generalSubparagraph (B) of
			 section 54AA(d)(1) is amended by striking January 1, 2011 and
			 inserting January 1, 2013.
				(b)Extension of
			 payments to issuers
					(1)In
			 generalSection 6431 is
			 amended—
						(A)by striking
			 January 1, 2011 in subsection (a) and inserting January
			 1, 2013; and
						(B)by striking
			 January 1, 2011 in subsection (f)(1)(B) and inserting a
			 particular date.
						(2)Conforming
			 amendmentsSubsection (g) of section 54AA is amended—
						(A)by striking
			 January 1, 2011 and inserting January 1, 2013;
			 and
						(B)by striking
			 qualified bonds issued
			 before 2011 in the heading and inserting
			 certain qualified
			 bonds.
						(c)Reduction in
			 percentage of payments to issuersSubsection (b) of section 6431
			 is amended—
					(1)by striking
			 The Secretary and inserting the following:
						
							(1)In
				generalThe
				Secretary
							;
					(2)by striking
			 35 percent and inserting the applicable
			 percentage; and
					(3)by adding at the
			 end the following new paragraph:
						
							(2)Applicable
				percentageFor purposes of
				this subsection, the term applicable percentage means the
				percentage determined in accordance with the following table:
								
									
										
											In the case of a qualified bond issued during
						calendar year:The applicable percentage is:
											
										
										
											2009 or 201035 percent
											
											201132 percent
											
											201230 percent.
											
										
									
							.
					(d)Current
			 refundings permittedSubsection (g) of section 54AA is amended by
			 adding at the end the following new paragraph:
					
						(3)Treatment of
				current refunding bonds
							(A)In
				generalFor purposes of this subsection, the term
				qualified bond includes any bond (or series of bonds) issued to
				refund a qualified bond if—
								(i)the average maturity date of the issue of
				which the refunding bond is a part is not later than the average maturity date
				of the bonds to be refunded by such issue,
								(ii)the amount of the
				refunding bond does not exceed the outstanding amount of the refunded bond,
				and
								(iii)the refunded
				bond is redeemed not later than 90 days after the date of the issuance of the
				refunding bond.
								(B)Applicable
				percentageIn the case of a refunding bond referred to in
				subparagraph (A), the applicable percentage with respect to such bond under
				section 6431(b) shall be the lowest percentage specified in paragraph (2) of
				such section.
							(C)Determination of
				average maturityFor purposes of subparagraph (A)(i), average
				maturity shall be determined in accordance with section
				147(b)(2)(A).
							.
				(e)Clarification
			 related to levees and flood control projectsSubparagraph (A) of section 54AA(g)(2) is
			 amended by inserting (including capital expenditures for levees and
			 other flood control projects) after capital
			 expenditures.
				102.Exempt-facility
			 bonds for sewage and water supply facilities
				(a)Bonds for water
			 and sewage facilities exempt from volume cap on private activity bonds
					(1)In
			 generalParagraph (3) of section 146(g) is amended by inserting
			 (4), (5), after (2),.
					(2)Conforming
			 amendmentParagraphs (2) and (3)(B) of section 146(k) are both
			 amended by striking (4), (5), (6), and inserting
			 (6).
					(b)Tax-Exempt
			 issuance by Indian tribal governments
					(1)In
			 generalSubsection (c) of section 7871 is amended by adding at
			 the end the following new paragraph:
						
							(4)Exception for
				bonds for water and sewage facilitiesParagraph (2) shall not apply to an exempt
				facility bond 95 percent or more of the net proceeds (as defined in section
				150(a)(3)) of which are to be used to provide facilities described in paragraph
				(4) or (5) of section
				142(a).
							.
					(2)Conforming
			 amendmentParagraph (2) of section 7871(c) is amended by striking
			 paragraph (3) and inserting paragraphs (3) and
			 (4).
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
				103.Extension of
			 exemption from alternative minimum tax treatment for certain tax-exempt
			 bonds
				(a)In
			 generalClause (vi) of
			 section 57(a)(5)(C) is amended—
					(1)by striking
			 January 1, 2011 in subclause (I) and inserting January 1,
			 2012; and
					(2)by striking
			 and
			 2010 in the heading and inserting
			 , 2010, and
			 2011.
					(b)Adjusted current
			 earningsClause (iv) of section 56(g)(4)(B) is amended—
					(1)by striking
			 January 1, 2011 in subclause (I) and inserting January 1,
			 2012; and
					(2)by striking
			 and
			 2010 in the heading and inserting
			 , 2010, and
			 2011.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2010.
				104.Extension and
			 additional allocations of recovery zone bond authority
				(a)Extension of
			 recovery zone bond authoritySection 1400U–2(b)(1) and section
			 1400U–3(b)(1)(B) are each amended by striking January 1, 2011
			 and inserting January 1, 2012.
				(b)Additional
			 allocations of recovery zone bond authority based on
			 unemploymentSection 1400U–1 is amended by adding at the end the
			 following new subsection:
					
						(c)Allocation of
				2010 recovery zone bond limitations based on unemployment
							(1)In
				generalThe Secretary shall
				allocate the 2010 national recovery zone economic development bond limitation
				and the 2010 national recovery zone facility bond limitation among the States
				in the proportion that each such State’s 2009 unemployment number bears to the
				aggregate of the 2009 unemployment numbers for all of the States.
							(2)Minimum
				allocationThe Secretary
				shall adjust the allocations under paragraph (1) for each State to the extent
				necessary to ensure that no State (prior to any reduction under paragraph (3))
				receives less than 0.9 percent of the 2010 national recovery zone economic
				development bond limitation and 0.9 percent of the 2010 national recovery zone
				facility bond limitation.
							(3)Allocations by
				States
								(A)In
				generalEach State with respect to which an allocation is made
				under paragraph (1) shall reallocate such allocation among the counties and
				large municipalities (as defined in subsection (a)(3)(B)) in such State in the
				proportion that each such county’s or municipality’s 2009 unemployment number
				bears to the aggregate of the 2009 unemployment numbers for all the counties
				and large municipalities (as so defined) in such State.
								(B)2010 allocation
				reduced by amount of previous allocationEach State shall reduce
				(but not below zero)—
									(i)the amount of the 2010 national recovery
				zone economic development bond limitation allocated to each county or large
				municipality (as so defined) in such State by the amount of the national
				recovery zone economic development bond limitation allocated to such county or
				large municipality under subsection (a)(3)(A) (determined without regard to any
				waiver thereof), and
									(ii)the amount of the 2010 national recovery
				zone facility bond limitation allocated to each county or large municipality
				(as so defined) in such State by the amount of the national recovery zone
				facility bond limitation allocated to such county or large municipality under
				subsection (a)(3)(A) (determined without regard to any waiver thereof).
									(C)Waiver of
				suballocationsA county or municipality may waive any portion of
				an allocation made under this paragraph. A county or municipality shall be
				treated as having waived any portion of an allocation made under this paragraph
				which has not been allocated to a bond issued before May 1, 2011. Any
				allocation waived (or treated as waived) under this subparagraph may be used or
				reallocated by the State.
								(D)Special rule for
				a municipality in a countyIn the case of any large municipality
				any portion of which is in a county, such portion shall be treated as part of
				such municipality and not part of such county.
								(4)2009
				unemployment numberFor purposes of this subsection, the term
				2009 unemployment number means, with respect to any State,
				county or municipality, the number of individuals in such State, county, or
				municipality who were determined to be unemployed by the Bureau of Labor
				Statistics for December 2009.
							(5)2010 national
				limitations
								(A)Recovery zone
				economic development bondsThe 2010 national recovery zone economic
				development bond limitation is $10,000,000,000. Any allocation of such
				limitation under this subsection shall be treated for purposes of section
				1400U–2 in the same manner as an allocation of national recovery zone economic
				development bond limitation.
								(B)Recovery zone
				facility bondsThe 2010
				national recovery zone facility bond limitation is $15,000,000,000. Any
				allocation of such limitation under this subsection shall be treated for
				purposes of section 1400U–3 in the same manner as an allocation of national
				recovery zone facility bond
				limitation.
								.
				(c)Authority of
			 State To waive certain 2009 allocationsSubparagraph (A) of section 1400U–1(a)(3)
			 is amended by adding at the end the following: A county or municipality
			 shall be treated as having waived any portion of an allocation made under this
			 subparagraph which has not been allocated to a bond issued before May 1, 2011.
			 Any allocation waived (or treated as waived) under this subparagraph may be
			 used or reallocated by the State..
				105.Allowance of
			 new markets tax credit against alternative minimum tax
				(a)In
			 generalSubparagraph (B) of
			 section 38(c)(4) is amended by redesignating clauses (v) through (ix) as
			 clauses (vi) through (x), respectively, and by inserting after clause (iv) the
			 following new clause:
					
						(v)the credit determined under section 45D,
				but only with respect to credits determined with respect to qualified equity
				investments (as defined in section 45D(b)) initially made before January 1,
				2012,
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to credits
			 determined with respect to qualified equity investments (as defined in section
			 45D(b) of the Internal Revenue Code of 1986) initially made after March 15,
			 2010.
				106.Extension of
			 tax-exempt eligibility for loans guaranteed by Federal home loan
			 banksClause (iv) of section
			 149(b)(3)(A) is amended by striking December 31, 2010 and
			 inserting December 31, 2011.
			107.Extension of
			 temporary small issuer rules for allocation of tax-exempt interest expense by
			 financial institutions
				(a)In
			 generalClauses (i), (ii),
			 and (iii) of section 265(b)(3)(G) are each amended by striking or
			 2010 and inserting , 2010, or 2011.
				(b)Conforming
			 amendmentSubparagraph (G) of section 265(b)(3) is amended by
			 striking and
			 2010 in the heading and inserting
			 , 2010, and
			 2011.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2010.
				IIEmergency Fund
			 for Job Creation and Assistance
			201.Extension of the
			 Emergency Fund for Job Creation and Assistance
				(a)In
			 generalSection 403(c) of the Social Security Act (42 U.S.C.
			 603(c)) is amended—
					(1)in paragraph (1),
			 by striking Emergency Contingency Fund for State Temporary Assistance
			 for Needy Families Programs and inserting Emergency Fund for Job
			 Creation and Assistance;
					(2)in paragraph
			 (2)(A), by inserting , and for fiscal year 2011, such sums as may be
			 necessary to carry out this subsection before for
			 payment;
					(3)by striking
			 paragraph (2)(B) and inserting the following:
						
							(B)Availability and
				use of funds
								(i)Fiscal years
				2009 and 2010The amounts appropriated to the Emergency Fund
				under subparagraph (A) for fiscal year 2009 shall remain available through
				fiscal year 2010 and shall be used to make grants to States in each of fiscal
				years 2009 and 2010 in accordance with paragraph (3), except that the amounts
				shall remain available through fiscal year 2011 to make grants and payments to
				States in accordance with paragraph (3)(C) to cover expenditures to subsidize
				employment positions held by individuals placed in the positions before fiscal
				year 2011.
								(ii)Fiscal year
				2011Subject to clause (iii),
				the amounts appropriated to the Emergency Fund under subparagraph (A) for
				fiscal year 2011 shall remain available through fiscal year 2012 and shall be
				used to make grants to States based on expenditures in fiscal year 2011 for
				benefits and services provided in fiscal year 2011 in accordance with the
				requirements of paragraph (3).
								(iii)Reservation of
				fundsOf the amounts appropriated to the Emergency Fund under
				subparagraph (A) for fiscal year 2011, $500,000 shall be placed in reserve for
				use in fiscal year 2012, and shall be used to award grants for any expenditures
				described in this subsection incurred by States after September 30,
				2011.
								;
					(4)in paragraph
			 (2)(C), by striking 2010 and inserting
			 2012;
					(5)in paragraph
			 (3)—
						(A)in clause (i) of
			 each of subparagraphs (A), (B), and (C), by striking year 2009 or
			 2010 and inserting years 2009 through 2011; and
						(B)in subparagraph
			 (C), by adding at the end the following:
							
								(iv)Limitation on
				expenditures for subsidized employmentAn expenditure for subsidized employment
				shall be taken into account under clause (ii) only if the expenditure is used
				to subsidize employment for—
									(I)a member of a
				needy family (without regard to whether the family is receiving assistance
				under the State program funded under this part); or
									(II)an individual who has exhausted (or, within
				60 days, will exhaust) all rights to receive unemployment compensation under
				Federal and State law, and who is a member of a needy
				family.
									;
						(6)by striking
			 paragraph (5) and inserting the following:
						
							(5)Limitations on
				payments
								(A)Fiscal years
				2009 and 2010The total
				amount payable to a single State under subsection (b) and this subsection for
				fiscal years 2009 and 2010 combined shall not exceed 50 percent of the annual
				State family assistance grant.
								(B)Fiscal year
				2011The total amount payable to a single State under subsection
				(b) and this subsection for fiscal year 2011 shall not exceed 30 percent of the
				annual State family assistance grant.
								;
				and
					(7)in paragraph (6),
			 by inserting or for expenditures described in paragraph
			 (3)(C)(iv) before the period.
					(b)Conforming
			 amendmentsSection 2101 of
			 division B of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5) is amended—
					(1)in subsection
			 (a)(2)—
						(A)by striking
			 2010 and inserting 2011; and
						(B)by striking all
			 that follows repealed and inserting a period; and
						(2)in subsection
			 (d)(1), by striking 2010 and inserting
			 2011.
					(c)Program
			 guidanceThe Secretary of
			 Health and Human Services shall issue program guidance, without regard to the
			 requirements of section 553 of title 5, United States Code, which ensures that
			 the funds provided under the amendments made by this section to a jurisdiction
			 for subsidized employment do not support any subsidized employment position the
			 annual salary of which is greater than, at State option—
					(1)200 percent of the poverty line (within the
			 meaning of section 673(2) of the Omnibus Budget Reconciliation Act of 1981,
			 including any revision required by such section 673(2)) for a family of 4;
			 or
					(2)the median wage in
			 the jurisdiction.
					IIIForeign
			 provisions
			301.Rules to prevent
			 splitting foreign tax credits from the income to which they relate
				(a)In
			 generalSubpart A of part III
			 of subchapter N of chapter 1 is amended by adding at the end the following new
			 section:
					
						909.Suspension of
				taxes and credits until related income taken into account
							(a)In
				generalIf there is a foreign
				tax credit splitting event with respect to a foreign income tax paid or accrued
				by the taxpayer, such tax shall not be taken into account for purposes of this
				title before the taxable year in which the related income is taken into account
				under this chapter by the taxpayer.
							(b)Special rules
				with respect to section 902 corporationsIf there is a foreign tax credit splitting
				event with respect to a foreign income tax paid or accrued by a section 902
				corporation, such tax shall not be taken into account—
								(1)for purposes of
				section 902 or 960, or
								(2)for purposes of
				determining earnings and profits under section 964(a),
								before
				the taxable year in which the related income is taken into account under this
				chapter by such section 902 corporation or a domestic corporation which meets
				the ownership requirements of subsection (a) or (b) of section 902 with respect
				to such section 902 corporation.(c)Special
				rulesFor purposes of this section—
								(1)Application to
				partnerships, etcIn the case
				of a partnership, subsections (a) and (b) shall be applied at the partner
				level. Except as otherwise provided by the Secretary, a rule similar to the
				rule of the preceding sentence shall apply in the case of any S corporation or
				trust.
								(2)Treatment of
				foreign taxes after suspensionIn the case of any foreign income tax not
				taken into account by reason of subsection (a) or (b), except as otherwise
				provided by the Secretary, such tax shall be so taken into account in the
				taxable year referred to in such subsection (other than for purposes of section
				986(a)) as a foreign income tax paid or accrued in such taxable year.
								(d)DefinitionsFor
				purposes of this section—
								(1)Foreign tax
				credit splitting eventThere
				is a foreign tax credit splitting event with respect to a foreign income tax if
				the related income is (or will be) taken into account under this chapter by a
				covered person.
								(2)Foreign income
				taxThe term foreign
				income tax means any income, war profits, or excess profits tax paid or
				accrued to any foreign country or to any possession of the United
				States.
								(3)Related
				incomeThe term related income means, with respect
				to any portion of any foreign income tax, the income (or, as appropriate,
				earnings and profits) to which such portion of foreign income tax
				relates.
								(4)Covered
				personThe term covered person means, with respect
				to any person who pays or accrues a foreign income tax (hereafter in this
				paragraph referred to as the payor)—
									(A)any entity in
				which the payor holds, directly or indirectly, at least a 10 percent ownership
				interest (determined by vote or value),
									(B)any person which
				holds, directly or indirectly, at least a 10 percent ownership interest
				(determined by vote or value) in the payor,
									(C)any person which
				bears a relationship to the payor described in section 267(b) or 707(b),
				and
									(D)any other person
				specified by the Secretary for purposes of this paragraph.
									(5)Section 902
				corporationThe term section 902 corporation means
				any foreign corporation with respect to which one or more domestic corporations
				meets the ownership requirements of subsection (a) or (b) of section
				902.
								(e)RegulationsThe
				Secretary may issue such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this section, including regulations or
				other guidance which provides—
								(1)appropriate
				exceptions from the provisions of this section, and
								(2)for the proper
				application of this section with respect to hybrid
				instruments.
								.
				(b)Clerical
			 amendmentThe table of
			 sections for subpart A of part III of subchapter N of chapter 1 is amended by
			 adding at the end the following new item:
					
						
							Sec. 909. Suspension of taxes and credits until related income
				taken into
				account.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to—
					(1)foreign income taxes (as defined in section
			 909(d) of the Internal Revenue Code of 1986, as added by this section) paid or
			 accrued after December 31, 2010; and
					(2)foreign income
			 taxes (as so defined) paid or accrued by a section 902 corporation (as so
			 defined) on or before such date (and not deemed paid under section 902(a) or
			 960 of such Code on or before such date), but only for purposes of applying
			 sections 902 and 960 with respect to periods after such date.
					Section
			 909(b)(2) of the Internal Revenue Code of 1986, as added by this section, shall
			 not apply to foreign income taxes described in paragraph (2).302.Denial of
			 foreign tax credit with respect to foreign income not subject to United States
			 taxation by reason of covered asset acquisitions
				(a)In
			 generalSection 901 is
			 amended by redesignating subsection (m) as subsection (n) and by inserting
			 after subsection (l) the following new subsection:
					
						(m)Denial of
				foreign tax credit with respect to foreign income not subject to United States
				taxation by reason of covered asset acquisitions
							(1)In
				generalIn the case of a
				covered asset acquisition, the disqualified portion of any foreign income tax
				determined with respect to the income or gain attributable to the relevant
				foreign assets—
								(A)shall not be taken
				into account in determining the credit allowed under subsection (a), and
								(B)in the case of a
				foreign income tax paid by a section 902 corporation (as defined in section
				909(d)(5)), shall not be taken into account for purposes of section 902 or
				960.
								(2)Covered asset
				acquisitionFor purposes of this section, the term covered
				asset acquisition means—
								(A)a qualified stock
				purchase (as defined in section 338(d)(3)) to which section 338(a)
				applies,
								(B)any transaction
				which—
									(i)is
				treated as an acquisition of assets for purposes of this chapter, and
									(ii)is treated as the
				acquisition of stock of a corporation (or is disregarded) for purposes of the
				foreign income taxes of the relevant jurisdiction,
									(C)any acquisition of
				an interest in a partnership which has an election in effect under section 754,
				and
								(D)to the extent
				provided by the Secretary, any other similar transaction.
								(3)Disqualified
				portionFor purposes of this
				section—
								(A)In
				generalThe term disqualified portion means, with
				respect to any covered asset acquisition, for any taxable year, the ratio
				(expressed as a percentage) of—
									(i)the aggregate
				basis differences (but not below zero) allocable to such taxable year under
				subparagraph (B) with respect to all relevant foreign assets, divided by
									(ii)the income on
				which the foreign income tax referred to in paragraph (1) is determined (or, if
				the taxpayer fails to substantiate such income to the satisfaction of the
				Secretary, such income shall be determined by dividing the amount of such
				foreign income tax by the highest marginal tax rate applicable to such income
				in the relevant jurisdiction).
									(B)Allocation of
				basis differenceFor purposes of subparagraph (A)(i)—
									(i)In
				generalThe basis difference with respect to any relevant foreign
				asset shall be allocated to taxable years using the applicable cost recovery
				method under this chapter.
									(ii)Special rule
				for disposition of assetsExcept as otherwise provided by the
				Secretary, in the case of the disposition of any relevant foreign asset—
										(I)the basis
				difference allocated to the taxable year which includes the date of such
				disposition shall be the excess of the basis difference with respect to such
				asset over the aggregate basis difference with respect to such asset which has
				been allocated under clause (i) to all prior taxable years, and
										(II)no basis
				difference with respect to such asset shall be allocated under clause (i) to
				any taxable year thereafter.
										(C)Basis
				difference
									(i)In
				generalThe term basis difference means, with
				respect to any relevant foreign asset, the excess of—
										(I)the adjusted basis of such asset
				immediately after the covered asset acquisition, over
										(II)the adjusted
				basis of such asset immediately before the covered asset acquisition.
										(ii)Built-in loss
				assetsIn the case of a relevant foreign asset with respect to
				which the amount described in clause (i)(II) exceeds the amount described in
				clause (i)(I), such excess shall be taken into account under this subsection as
				a basis difference of a negative amount.
									(iii)Special rule
				for section 338 electionsIn the case of a covered asset
				acquisition described in paragraph (2)(A), the covered asset acquisition shall
				be treated for purposes of this subparagraph as occurring at the close of the
				acquisition date (as defined in section 338(h)(2)).
									(4)Relevant foreign
				assetsFor purposes of this section, the term relevant
				foreign asset means, with respect to any covered asset acquisition, any
				asset (including any goodwill, going concern value, or other intangible) with
				respect to such acquisition if income, deduction, gain, or loss attributable to
				such asset is taken into account in determining the foreign income tax referred
				to in paragraph (1).
							(5)Foreign income
				taxFor purposes of this
				section, the term foreign income tax means any income, war
				profits, or excess profits tax paid or accrued to any foreign country or to any
				possession of the United States.
							(6)Taxes allowed as
				a deduction, etcSections 275 and 78 shall not apply to any tax
				which is not allowable as a credit under subsection (a) by reason of this
				subsection.
							(7)RegulationsThe
				Secretary may issue such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this subsection, including to exempt
				from the application of this subsection certain covered asset acquisitions, and
				relevant foreign assets with respect to which the basis difference is de
				minimis.
							.
				(b)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to covered asset acquisitions (as defined in
			 section 901(m)(2) of the Internal Revenue Code of 1986, as added by this
			 section) after December 31, 2010.
					(2)Transition
			 ruleThe amendments made by
			 this section shall not apply to any covered asset acquisition (as so defined)
			 with respect to which the transferor and the transferee are not related if such
			 acquisition is—
						(A)made pursuant to a
			 written agreement which was binding on May 20, 2010, and at all times
			 thereafter,
						(B)described in a
			 ruling request submitted to the Internal Revenue Service on or before such
			 date; or
						(C)described on or
			 before such date in a public announcement or in a filing with the Securities
			 and Exchange Commission.
						(3)Related
			 personsFor purposes of this
			 subsection, a person shall be treated as related to another person if the
			 relationship between such persons is described in section 267 or 707(b) of the
			 Internal Revenue Code of 1986.
					303.Separate
			 application of foreign tax credit limitation, etc., to items resourced under
			 treaties
				(a)In
			 generalSubsection (d) of
			 section 904 is amended by redesignating paragraph (6) as paragraph (7) and by
			 inserting after paragraph (5) the following new paragraph:
					
						(6)Separate
				application to items resourced under treaties
							(A)In
				generalIf—
								(i)without regard to
				any treaty obligation of the United States, any item of income would be treated
				as derived from sources within the United States,
								(ii)under a treaty
				obligation of the United States, such item would be treated as arising from
				sources outside the United States, and
								(iii)the taxpayer
				chooses the benefits of such treaty obligation,
								subsections (a), (b), and (c) of
				this section and sections 902, 907, and 960 shall be applied separately with
				respect to each such item.(B)Coordination
				with other provisionsThis paragraph shall not apply to any item
				of income to which subsection (h)(10) or section 865(h) applies.
							(C)RegulationsThe Secretary may issue such regulations or
				other guidance as is necessary or appropriate to carry out the purposes of this
				paragraph, including regulations or other guidance which provides that related
				items of income may be aggregated for purposes of this
				paragraph.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				304.Limitation on the
			 amount of foreign taxes deemed paid with respect to section 956
			 inclusions
				(a)In
			 generalSection 960 is
			 amended by adding at the end the following new subsection:
					
						(c)Limitation with
				respect to section 956 inclusions
							(1)In
				generalIf there is included
				under section 951(a)(1)(B) in the gross income of a domestic corporation any
				amount attributable to the earnings and profits of a foreign corporation which
				is a member of a qualified group (as defined in section 902(b)) with respect to
				the domestic corporation, the amount of any foreign income taxes deemed to have
				been paid during the taxable year by such domestic corporation under section
				902 by reason of subsection (a) with respect to such inclusion in gross income
				shall not exceed the amount of the foreign income taxes which would have been
				deemed to have been paid during the taxable year by such domestic corporation
				if cash in an amount equal to the amount of such inclusion in gross income were
				distributed as a series of distributions (determined without regard to any
				foreign taxes which would be imposed on an actual distribution) through the
				chain of ownership which begins with such foreign corporation and ends with
				such domestic corporation.
							(2)Authority to
				prevent abuseThe Secretary
				shall issue such regulations or other guidance as is necessary or appropriate
				to carry out the purposes of this subsection, including regulations or other
				guidance which prevent the inappropriate use of the foreign corporation’s
				foreign income taxes not deemed paid by reason of paragraph
				(1).
							.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to acquisitions of United States property (as defined
			 in section 956(c) of the Internal Revenue Code of 1986) after December 31,
			 2010.
				305.Special rule
			 with respect to certain redemptions by foreign subsidiaries
				(a)In
			 generalParagraph (5) of
			 section 304(b) is amended by redesignating subparagraph (B) as subparagraph (C)
			 and by inserting after subparagraph (A) the following new subparagraph:
					
						(B)Special rule in
				case of foreign acquiring corporationIn the case of any acquisition to which
				subsection (a) applies in which the acquiring corporation is a foreign
				corporation, no earnings and profits shall be taken into account under
				paragraph (2)(A) (and subparagraph (A) shall not apply) if more than 50 percent
				of the dividends arising from such acquisition (determined without regard to
				this subparagraph) would neither—
							(i)be
				subject to tax under this chapter for the taxable year in which the dividends
				arise, nor
							(ii)be includible in
				the earnings and profits of a controlled foreign corporation (as defined in
				section 957 and without regard to section
				953(c)).
							.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to acquisitions after December 31, 2010.
				306.Modification of
			 affiliation rules for purposes of rules allocating interest expense
				(a)In
			 generalSubparagraph (A) of
			 section 864(e)(5) is amended by adding at the end the
			 following:
					
						Notwithstanding the preceding
			 sentence, a foreign corporation shall be treated as a member of the affiliated
			 group if—(i)more than 50 percent of the gross income of
				such foreign corporation for the taxable year is effectively connected with the
				conduct of a trade or business within the United States, and
						(ii)at least 80
				percent of either the vote or value of all outstanding stock of such foreign
				corporation is owned directly or indirectly by members of the affiliated group
				(determined with regard to this
				sentence).
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				307.Termination of
			 special rules for interest and dividends received from persons meeting the
			 80-percent foreign business requirements
				(a)In
			 generalParagraph (1) of
			 section 861(a) is amended by striking subparagraph (A) and by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.
				(b)Grandfather rule
			 with respect to withholding on interest and dividends received from persons
			 meeting the 80-Percent foreign business requirements
					(1)In
			 generalSubparagraph (B) of section 871(i)(2) is amended to read
			 as follows:
						
							(B)The active foreign business percentage
				of—
								(i)any dividend paid
				by an existing 80/20 company, and
								(ii)any interest paid
				by an existing 80/20
				company.
								.
					(2)Definitions and
			 special rulesSection 871 is amended by redesignating subsections
			 (l) and (m) as subsections (m) and (n), respectively, and by inserting after
			 subsection (k) the following new subsection:
						
							(l)Rules relating
				to existing 80/20 companiesFor purposes of this subsection and
				subsection (i)(2)(B)—
								(1)Existing 80/20
				company
									(A)In
				generalThe term existing 80/20 company means any
				corporation if—
										(i)such corporation
				met the 80-percent foreign business requirements of section 861(c)(1) (as in
				effect before the date of the enactment of this subsection) for such
				corporation’s last taxable year beginning before January 1, 2011,
										(ii)such corporation
				meets the 80-percent foreign business requirements of subparagraph (B) with
				respect to each taxable year after the taxable year referred to in clause (i),
				and
										(iii)there has not
				been an addition of a substantial line of business with respect to such
				corporation after the date of the enactment of this subsection.
										(B)Foreign business
				requirements
										(i)In
				generalExcept as provided in
				clause (iv), a corporation meets the 80-percent foreign business requirements
				of this subparagraph if it is shown to the satisfaction of the Secretary that
				at least 80 percent of the gross income from all sources of such corporation
				for the testing period is active foreign business income.
										(ii)Active foreign
				business incomeFor purposes of clause (i), the term
				active foreign business income means gross income which—
											(I)is derived from
				sources outside the United States (as determined under this subchapter),
				and
											(II)is attributable
				to the active conduct of a trade or business in a foreign country or possession
				of the United States.
											(iii)Testing
				periodFor purposes of this
				subsection, the term testing period means the 3-year period
				ending with the close of the taxable year of the corporation preceding the
				payment (or such part of such period as may be applicable). If the corporation
				has no gross income for such 3-year period (or part thereof), the testing
				period shall be the taxable year in which the payment is made.
										(iv)Transition
				ruleIn the case of a taxable year for which the testing period
				includes 1 or more taxable years beginning before January 1, 2011—
											(I)a corporation
				meets the 80-percent foreign business requirements of this subparagraph if and
				only if the weighted average of—
												(aa)the
				percentage of the corporation's gross income from all sources that is active
				foreign business income (as defined in subparagraph (B) of section 861(c)(1)
				(as in effect before the date of the enactment of this subsection)) for the
				portion of the testing period that includes taxable years beginning before
				January 1, 2011, and
												(bb)the
				percentage of the corporation's gross income from all sources that is active
				foreign business income (as defined in clause (ii) of this subparagraph) for
				the portion of the testing period, if any, that includes taxable years
				beginning on or after January 1, 2011,
												is at
				least 80 percent, and(II)the active
				foreign business percentage for such taxable year shall equal the weighted
				average percentage determined under subclause (I).
											(2)Active foreign
				business percentageExcept as
				provided in paragraph (1)(B)(iv), the term active foreign business
				percentage means, with respect to any existing 80/20 company, the
				percentage which—
									(A)the active foreign
				business income of such company for the testing period, is of
									(B)the gross income
				of such company for the testing period from all sources.
									(3)Aggregation
				rulesFor purposes of
				applying paragraph (1) (other than subparagraphs (A)(i) and (B)(iv) thereof)
				and paragraph (2)—
									(A)In
				generalThe corporation referred to in paragraph (1)(A) and all
				of such corporation’s subsidiaries shall be treated as one corporation.
									(B)SubsidiariesFor purposes of subparagraph (A), the term
				subsidiary means any corporation in which the corporation
				referred to in subparagraph (A) owns (directly or indirectly) stock meeting the
				requirements of section 1504(a)(2) (determined by substituting 50
				percent for 80 percent each place it appears and without
				regard to section 1504(b)(3)).
									(4)RegulationsThe Secretary may issue such regulations or
				other guidance as is necessary or appropriate to carry out the purposes of this
				section, including regulations or other guidance which provide for the proper
				application of the aggregation rules described in paragraph
				(3).
								.
					(c)Conforming
			 amendments
					(1)Section 861 is
			 amended by striking subsection (c) and by redesignating subsections (d), (e),
			 and (f) as subsections (c), (d), and (e), respectively.
					(2)Paragraph (9) of
			 section 904(h) is amended to read as follows:
						
							(9)Treatment of
				certain domestic corporationsIn the case of any dividend treated as not
				from sources within the United States under section 861(a)(2)(A), the
				corporation paying such dividend shall be treated for purposes of this
				subsection as a United States-owned foreign
				corporation.
							.
					(3)Subsection (c) of
			 section 2104 is amended in the last sentence by striking or to a debt
			 obligation of a domestic corporation and all that follows and inserting
			 a period.
					(d)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2010.
					(2)Grandfather rule
			 for outstanding debt obligations
						(A)In
			 generalThe amendments made by this section shall not apply to
			 payments of interest on obligations issued before the date of the enactment of
			 this Act.
						(B)Exception for
			 related party debtSubparagraph (A) shall not apply to any
			 interest which is payable to a related person (determined under rules similar
			 to the rules of section 954(d)(3)).
						(C)Significant
			 modifications treated as new issuesFor purposes of subparagraph
			 (A), a significant modification of the terms of any obligation (including any
			 extension of the term of such obligation) shall be treated as a new
			 issue.
						308.Source rules
			 for income on guarantees
				(a)Amounts sourced
			 within the United StatesSubsection (a) of section 861 is amended by
			 adding at the end the following new paragraph:
					
						(9)GuaranteesAmounts
				received, directly or indirectly, from—
							(A)a noncorporate
				resident or domestic corporation for the provision of a guarantee of any
				indebtedness of such resident or corporation, or
							(B)any foreign person
				for the provision of a guarantee of any indebtedness of such person, if such
				amount is connected with income which is effectively connected (or treated as
				effectively connected) with the conduct of a trade or business in the United
				States.
							.
				(b)Amounts sourced
			 without the United StatesSubsection (a) of section 862 is
			 amended by striking and at the end of paragraph (7), by striking
			 the period at the end of paragraph (8) and inserting ; and, and
			 by adding at the end the following new paragraph:
					
						(9)amounts received, directly or indirectly,
				from a foreign person for the provision of a guarantee of indebtedness of such
				person other than amounts which are derived from sources within the United
				States as provided in section
				861(a)(9).
						.
				(c)Conforming
			 amendmentClause (ii) of section 864(c)(4)(B) is amended by
			 striking dividends or interest and inserting dividends,
			 interest, or amounts received for the provision of guarantees of
			 indebtedness.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 guarantees issued after the date of the enactment of this Act.
				309.Limitation on
			 extension of statute of limitations for failure to notify Secretary of certain
			 foreign transfers
				(a)In
			 generalParagraph (8) of
			 section 6501(c) is amended—
					(1)by striking
			 In the case of any information and inserting the
			 following:
						
							(A)In
				generalIn the case of any
				information
							;
				and
					(2)by adding at the
			 end the following:
						
							(B)Application to
				failures due to reasonable causeIf the failure to furnish the information
				referred to in subparagraph (A) is due to reasonable cause and not willful
				neglect, subparagraph (A) shall apply only to the item or items related to such
				failure.
							.
					(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in section 513 of the Hiring Incentives to Restore Employment
			 Act.
				IVBudgetary
			 provisions
			401.Paygo
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
			402.Time for
			 payment of corporate estimated taxesThe percentage under paragraph (2) of
			 section 561 of the Hiring Incentives to Restore Employment Act in effect on the
			 date of the enactment of this Act is increased by 3 percentage points.
			
